    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 1 of 13




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN,                  :
                         Plaintiff :
                                   :          No. 3:18-CV-1485
              v.                   :
                                   :          Judge Mariani
PENNSYLVANIA DEPARTMENT OF :                  Magistrate Judge Arbuckle
CORRECTIONS, DR. VANITHA           :
ABRAHAM, DR. THEODOOR              :
VOORSTAD, DR. SCOTT MORGAN, :                 Electronically Filed Document
DR. JEAN HOLDREN, PA-C NICOLE :
ODEM, PA-C MARK HAMMER,            :          Complaint Filed 07/26/18
RANDY EVANS, RICHARD               :
HIBSHMAN, SAMUEL LARTY,            :
RICHARD KISTLER and CORRECT        :
CARE SOLUTIONS,                    :
                      Defendants :


   DOC DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION TO
         DISMISS / MOTION FOR SUMMARY JUDGMENT
      Defendants Pennsylvania Department of Corrections (“DOC”), Captain

Randy Evans, Sergeant Richard Hibshman, Corrections Officer Samuel Larty, and

Corrections Officer Richard Kistler (collectively, “DOC Defendants”), through

their counsel, hereby file with this Honorable Court a brief in support of their

motion to dismiss the complaint filed against them, pursuant to Federal Rule of

Civil Procedure 12(b)(6), or alternatively, dismiss the complaint, pursuant to

Federal Rule of Civil Procedure 56(a) due to Plaintiff’s failure to exhaust his
       Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 2 of 13




administrative remedies as required by Section 1997e(a) of the Prison Litigation

Reform Act of 1996.

                             PROCEDURAL HISTORY

         On July 26, 2018, Plaintiff Dalmer Lee Reyan, an inmate currently

incarcerated at the State Correctional Institution (“SCI”) at Mercer, brought this

civil rights action. (Doc. 1). On October 27, 2018, he filed an amended complaint

pursuant to 42 U.S.C. § 1983, alleging violations of his rights under the Eighth

Amendment to the United States Constitution; the Americans with Disabilities Act

of 1990 (“ADA”), 42 U.S.C. § 12132; and the Rehabilitation Act of 1973, 29

U.S.C. § 794. (Doc. 16). In addition to the DOC Defendants, Plaintiff names the

following defendants in his amended complaint:          Dr. Vanitha Abraham, Dr.

Theodoor Voorstad, Dr. Scott Morgan, Dr. Jean Holdren, PA-C Nicole Odem, PA-

C Mark Hammer, and Correct Care Solutions, LLC (collectively, the “Medical

Defendants”).1

         On November 20, 2018, Medical Defendants filed a motion to dismiss,

along with a memorandum of law in support of the motion. (Docs. 21, 22).

Plaintiff subsequently filed a response to the motion on December 18, 2018. (Doc.

27). Medical Defendants later filed a brief in reply to that response. (Doc. 31).




1
    The Medical Defendants are represented by outside counsel.

                                          2
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 3 of 13




      DOC Defendants filed an unopposed motion for extension of time to file a

responsive pleading on November 20, 2018.           (Doc. 23).     Said motion was

subsequently granted by the Court, and DOC Defendants were ordered to file a

responsive pleading on or before December 26, 2018. (Doc. 24).

      On December 26, 2018, DOC Defendants filed a motion to dismiss the

complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6), or alternatively, a

motion for summary judgment, pursuant to Federal Rule of Civil Procedure 56.

(Doc. 28). Defendants now file this brief in support of their motion and assert that

the Court should dismiss the amended complaint because Plaintiff failed to exhaust

his administrative remedies as required by the Prison Litigation Reform Act of

1996 (the “PLRA”).

                COUNTER-STATEMENT OF FACTS ALLEGED

      Plaintiff alleges that when he entered SCI-Camp Hill in or about March

2016, his right knee was dislocated and severely arthritic, making it difficult for

him to ambulate. (Doc. 16, ¶ 21). He claims that, on July 26, 2016, two of the

DOC defendants were escorting him down a set of stairs when his right knee gave

out and he fell, hitting and injuring his head, neck, hip, lower back, and right knee.

Id., ¶¶ 34-35. Plaintiff argues that the DOC Defendants did not follow proper

procedure during the escort, which was the proximate cause of his injuries. Id., ¶¶




                                          3
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 4 of 13




34, 58. In addition, he claims that the DOC failed to accommodate him by

requiring that he climb up and down stairs at SCI-Camp Hill. ¶ 70.

      As Plaintiff and DOC Defendants Kistler and Larty were descending the

stairs on July 26, 2016, Plaintiff fell on the fourth to the last step in the staircase.

Ex. A at 1 (attached and incorporated hereto as Exhibit A is a true and correct

copies of the Employee Reports of Incident related to this event). Plaintiff then

tried to catch himself, which caused him to spin around, hitting his head on the

handrail. Id. Plaintiff was in pain, yelling that his knee “went out.” Id. Medical

staff dispatched to the scene subsequently asked Plaintiff if his knee going out was

the result of the fall, to which Plaintiff responded, “it went out before I fell.” Id.

      Accordingly, although DOC Defendants do not dispute the fact that Plaintiff

fell on the stairs, they wholly dispute the allegations that they failed to follow

proper procedure, that their actions were a proximate cause of Plaintiff’s injuries,

and that the DOC failed to accommodate Plaintiff by requiring him to walk up and

down stairs at SCI-Camp Hill.

                                 QUESTION PRESENTED

I.    ARE PLAINTIFF’S CLAIMS AGAINST DOC DEFENDANTS
      BARRED BY THE PRISON LITIGATION REFORM ACT DUE TO
      HIS FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES?

      Suggested Answer: Yes.




                                            4
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 5 of 13




                           STANDARDS OF REVIEW

      Defendants move for dismissal under Federal Rule of Civil Procedure

12(b)(6) or, in the alternative, for summary judgment under Federal Rule of Civil

Procedure 56.

      A.    Motion to Dismiss

      In order to survive a motion to dismiss, the plaintiff must provide “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). This standard requires the plaintiff to show

“more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). It is well-established that a proper complaint

“requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A claim is

facially plausible when there is sufficient factual content to draw a “reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678.

      Generally, when determining a motion under Rule 12(b)(6), the court may

only consider the complaint and its attached exhibits. However, while “a district

court may not consider matters extraneous to the pleadings, a document integral to

or explicitly relied upon in the complaint may be considered without converting




                                        5
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 6 of 13




the motion to dismiss into one for summary judgment.” Angstadt v. Midd-West

Sch. Dist., 377 F.3d 338, 342 (3d Cir. 2004).

      B.    Motion for Summary Judgment

      Pursuant to Federal Rule of Civil Procedure 12(d), the Court may treat this

motion as one for summary judgment under Rule 56(a) and consider matters

outside the pleadings. See Hancock Indus. V. Schaeffer, 811 F.2d 225, 229 (3d Cir.

1987). Summary judgment shall be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When applying this standard, the court must

examine the factual record and reasonable inferences therefrom in the light most

favorable to the party opposing summary judgment. Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      The moving party has the initial burden of proving to the district court the

absence of evidence supporting the non-moving party’s claims. Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir.

2007); UPMC Health System v. Metro. Life Ins. Co., 391 F.3d 497, 502 (3d Cir.

2004). The burden then shifts to the non-movant to come forward with specific

facts showing a genuine issue for trial. Fed. R. Civ. P. 56(e); Williams v. Borough

of West Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989) (the non-movant must

present affirmative evidence – more than a scintilla but less than a preponderance –



                                         6
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 7 of 13




which supports each element of his claim to defeat a properly presented motion for

summary judgment). The non-moving party must go beyond the pleadings and

show specific facts by affidavit or by information contained in the filed documents

(i.e., depositions, answers to interrogatories and admissions) to meet his burden of

proving elements essential to his claim. Celotex, 477 U.S. at 322; see also Saldana

v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001). The non-moving party “must

present more than just bare assertions, conclusory allegations or suspicions to show

the existence of a genuine issue.” Garcia v. Kimmell, 381 F. Appx. 211, 213 (3d

Cir. 2010) (quoting Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir.

2005)).

                                  ARGUMENT

      Under the Prison Litigation Reform Act of 1996 (the “PLRA”), a prisoner is

required to pursue all avenues of relief available within the prison’s grievance

system before bringing a federal civil rights action. See 42 U.S.C. § 1997e(a);

Booth v. Churner, 532 U.S. 731, 741 (2001). In Porter v. Nussle, 534 U.S. 516,

532 (2002), the Supreme Court reiterated that the exhaustion requirement under

Section 1997e(a) applies to all actions regarding prison conditions, including

Section 1983 actions or actions brought pursuant to any other federal law. The

Porter Court held that the PLRA’s “exhaustion requirement applies to all inmate

suits about prison life, whether they involve general circumstances or particular



                                         7
    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 8 of 13




episodes, and whether they allege excessive force or some other wrong.” Id. The

exhaustion requirement is mandatory. See Nussle, 534 U.S. at 524; Williams v.

Beard, 482 F.3d 637, 639 (3d Cir. 2007). An inmate cannot cure non-compliance

with Section 1997e(a) by exhausting remedies after filing his complaint.          Cf.

Ahmed v. Dragovich, 297 F.3d 201, 209 (3d Cir. 2002).

      In Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004), the Third Circuit noted that

“[g]iven that the exhaustion issue turns on the indisputably authentic documents

related to Spruill’s grievances, we hold that we may also consider these without

converting it to a motion for summary judgment.” Id. at 223 (citing Steele v. Fed.

Bureau of Prisons, 355 F.3d 1204, 1212 (10th Cir. 2003) (“In appropriate cases,

failure to exhaust may be raised as the basis for a motion to dismiss”)); Ray v.

Kertes, 285 F.3d 287, 293 n. 5 (3d Cir. 2002) (motions to dismiss may be pursued

on failure to exhaust grounds in certain circumstances).        This Court should

consider the Department of Corrections’ policies and inmate grievance records as

indisputably authentic documents. See Spruill, 372 F.3d at 223 (suggesting that an

inmate’s grievance records are “indisputably authentic documents”).

      The Department of Corrections has an inmate grievance system that permits

any inmate to seek review of problems that may arise during the course of

confinement.   See 37 Pa. Code § 93.9(a); see also Exhibit B (attached and

incorporated hereto as Exhibit B is the Declaration of Keri Moore, Assistant



                                         8
     Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 9 of 13




Grievance Officer for the Secretary’s Office of Inmate Appeals (“SOIGA”), which

outlines the DOC’s Inmate Grievance System and provides Plaintiff’s grievance

documents).

      Plaintiff’s grievance history reveals that he filed an initial grievance related

to this incident on September 11, 2016. Ex. B ¶ 21. This filing was seventeen (17)

working days late.    Id.   Although the initial grievance was untimely, it was

accepted by the Grievance Officer, who responded by denying the grievance. Ex.

B ¶ 22. Plaintiff never appealed the Grievance Officer’s decision to the Facility

Manager. Ex. B ¶ 23. Nor did he ever issue an appeal to SOIGA. Id. As such, he

failed to comply with the requirements of DC-ADM 804. Ex. B ¶ 23.

      The Medical Defendants also raised this issue in their brief in support of

their motion to dismiss. (Doc. 22). Plaintiff responded by attaching a letter to his

brief in opposition to the motion, which purports to be a request to appeal the

Grievance Officer’s decision. (Doc. 27-1). Interestingly, however, it is dated

September 17, 2016, which is eleven days before the grievance was denied. See

Ex. B, Attachment D. Moreover, the letter is addressed to SOIGA, rather than to

the Facility Manager, as is required by DC-ADM 804 § 1(A)(21); § 2(A).

Therefore, even if Plaintiff sent the letter as he claims, he failed to follow proper

procedure as required by the PLRA.




                                          9
    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 10 of 13




      Finally, as pointed out by Medical Defendants in their reply brief, “Plaintiff

admits in his Motion in Opposition that he ‘doesn’t know’ if he was precluded

[from complying with the grievance process] or not.” (Doc. 31 at 3, citing Doc. 27

at 12). Indeed, “[a]dmitting he ‘doesn’t know’ why he failed to exhaust his

administrative remedies is not sufficient to withstand [a] Motion to Dismiss (or in

the alternative for Summary Judgment).” (Doc. 31 at 3).

      Finally, to the extent that the Court needs to consider the declaration and

attachments included, the conversion of this motion to dismiss to one for summary

judgment will not prejudice Plaintiff as Plaintiff will have a full opportunity to

respond to this motion in a brief in opposition. Accordingly, to the extent the

Court cannot dismiss the amended complaint based solely on the pleadings, the

Court should convert the motion to a Motion for Summary Judgment on the issue

of exhaustion and dismiss Plaintiff’s Amended Complaint with prejudice for

failing to properly exhaust available administrative remedies.

                                  CONCLUSION

      Plaintiff has failed to exhaust available administrative remedies, which is a

mandatory requirement under the PLRA. Based on this fact, DOC Defendants

respectfully request that this Honorable Court dismiss Plaintiff’s Amended

Complaint with prejudice as any attempt at amending would be futile.

                                              Respectfully submitted,



                                         10
    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 11 of 13




                                          JOSH SHAPIRO
                                          Attorney General


                                  By:     s/ Lauren E. Sulcove
                                         LAUREN E. SULCOVE
Office of Attorney General               Deputy Attorney General
15th Floor, Strawberry Square            Attorney ID 92969
Harrisburg, PA 17120
Phone: (717) 787-1179                    KELI M. NEARY
                                         Chief, Civil Litigation Section
lsulcove@attorneygeneral.gov

Date: January 9, 2019                    Counsel for DOC Defendants




                                    11
    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 12 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DALMER LEE REYAN,                  :
                         Plaintiff :
                                   :            No. 3:18-CV-1485
              v.                   :
                                   :            Judge Mariani
PENNSYLVANIA DEPARTMENT OF :                    Magistrate Judge Arbuckle
CORRECTIONS, DR. VANITHA           :
ABRAHAM, DR. THEODOOR              :
VOORSTAD, DR. SCOTT MORGAN, :                   Electronically Filed Document
DR. JEAN HOLDREN, PA-C NICOLE :
ODEM, PA-C MARK HAMMER,            :            Complaint Filed 07/26/18
RANDY EVANS, RICHARD               :
HIBSHMAN, SAMUEL LARTY,            :
RICHARD KISTLER and CORRECT        :
CARE SOLUTIONS,                    :
                      Defendants :


                         CERTIFICATE OF SERVICE
      I, Lauren E. Sulcove, Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on January 9, 2019, I

caused to be served a true and correct copy of the foregoing document titled DOC

Defendants’ Brief in Support of Motion to Dismiss to the following:

VIA ELECTRONIC FILING

John A. Abom, Esquire                           Laurie R. Jubelirer, Esquire
Abom & Kutulakis                                Jubelirer Law, LLC
2 West High Street                              600 West Germantown Pike
Carlisle, PA 17013                              Suite 400
JAA@AbomKutulakis.com                           Plymouth Meeting, PA 19462
Counsel for Plaintiff                           laurie@jubelirerlaw.com
    Case 3:18-cv-01485-RDM-WIA Document 32 Filed 01/09/19 Page 13 of 13




                                           Counsel for Plaintiff

Michael C. Hamilton, Esquire
Paula A. Koczan, Esquire
Tiffany Renee Temas, Esquire
4 PPG Place, 5th Floor
Pittsburgh, PA
mhamilton@wglaw.com
pkoczan@wglaw.com
ttemas@wglaw.com
Counsel for Defendants Dr. Vanitha
Abraham, Dr. Theodoor Voorstad, Dr.
Scott Morgan, Dr. Jean Holdren, PA-C
Nicole Odem, PA-C Mark Hammer
and Correct Care Solutions

                                    s/ Lauren E. Sulcove
                                   LAUREN E. SULCOVE
                                   Deputy Attorney General
